                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO
                          CHIEF JUDGE MARCIA S. KRIEGER

Civil Action No. 17-cv-02346-MSK-MEH

JABARI JOHNSON,

       Plaintiff,

v.

SGT. JUAN BARNES,
CHAPLAIN JOHN DOE,
LT. WENCE,
CHAPLAIN JANE DOE LOVE, and
C.O. JOHN DOE,

      Defendants.
______________________________________________________________________________

            OPINION AND ORDER ADDRESSING PENDING MOTIONS
______________________________________________________________________________

       THIS MATTER comes before the Court pursuant to an array of motions filed by Mr.

Johnson pro se.1 The specific motions at issue will be enumerated below.

                                             FACTS

       Mr. Johnson is a prisoner in the custody of the Colorado Department of Corrections

(“CDOC”). At all pertinent times, Mr. Johnson was housed at CDOC’s Denver Reception and

Diagnostic Center (“DRDC”). According to Mr. Johnson’s Third Amended Complaint (# 55),

which is the current operative pleading, on September 16, 2017, Mr. Johnson issued a “kite” – a

written grievance or request – asking that DRDC staff provide him with a kufi, prayer rug, and

copy of the Qur’an, so as to facilitate Mr. Johnson’s practice of his Muslim religion. Sgt. Barnes



1
       These facts are drawn from the various pleadings filed by Mr. Johnson, which the Court
construes liberally in light of Mr. Johnson’s pro se status. Haines v. Kerner, 404 U.S. 519,
520-21 (1972).
                                                1
responded to Mr. Johnson’s request, stating that “we don’t have those kinds of books at this

facility.” The following week, Mr. Johnson spoke to a chaplain, Defendant Love. Mr. Johnson

repeated his request for Islamic religious materials, and Chaplain Love responded that “Islam is

not something that is practiced at [DRDC] because it is of the devil.” Mr. Johnson then repeated

his request to Sgt. Barnes, noting that DRDC had an abundance of bibles but apparently no

copies of the Qur’an. Sgt. Barnes suggested that Mr. Johnson “read the bible, they’re the same.”

Mr. Johnson objected to that instruction, and Sgt. Barnes responded “We don’t do Islam at

DRDC. Either you read the bible or go to the hole for facility disruption.”

       On September 26, 2017, Mr. Johnson asked Defendant C.O. John Doe, a corrections

officer, how he could obtain a Qur’an. C.O. Doe responded similarly to Sgt. Barnes, suggesting

that Mr. Johnson “just read the bible, they’re the same anyway.” C.O. Doe then offered to locate

a copy of the Qur’an for Mr. Johnson, but never did.

       On September 30, 2017, Mr. Johnson requested that he be added to the list of inmates

requesting to use the unit’s telephone. A fellow inmate named Stetson Bustos responded that

“Muslims can’t use the phone.” Mr. Bustos also told Mr. Johnson that “if you continue

harassing DRDC filing grievances, I’ll kill you.” Mr. Johnson and Mr. Bustos then had a

physical altercation, which was broken up by DRDC staff using mace. Mr. Johnson was taken to

segregation and DRDC staff confiscated his medically-issued boot. Mr. Johnson alleges that

staff confiscated the boot as “retaliation because [Mr. Johnson] did not lose the fight as the

defendants expected.” (The boot was returned to Mr. Johnson by another DRDC staffer about

two weeks later.)

       On October 1, 2017, Mr. Johnson was in a segregation cell, drafting legal papers for a

lawsuit. Lt. Wence told Mr. Johnson to “cut it out” and stop working on the legal papers. The



                                                 2
following day, Lt. Wence became angry that Mr. Johnson was continuing his legal work and

stated that “I thought I told you to stop yesterday.” Lt. Wence repeated that “we don’t do Islam

at DRDC” and stated that, if Mr. Johnson continued, “I will send another inmate at you just like

[Mr. Bustos].”

       Construed liberally in Mr. Johnson’s favor, his Third Amended Complaint asserts two

claims, both under 42 U.S.C. § 1983: (i) a claim that each of the Defendants violated Mr.

Johnson’s First Amendment right to the Free Exercise of religion by depriving him of religious

materials; and (ii) that Lt. Wence retaliated against Mr. Johnson for engaging in speech protected

by the First Amendment – namely, drafting legal papers – by threatening Mr. Johnson with

violence.

       Mr. Johnson is a prolific filer of motions, and there are roughly a dozen motions by Mr.

Johnson pending before the Court, although many of these motions seek similar categories of

relief. First, Mr. Johnson has failed several motions (# 73, 90, 97, 111, 127)2 that seek to amend

his pleadings in various respects. Second, several of Mr. Johnson’s motions request

appointment of counsel (# 74, 81, 127) or court orders to facilitate his pursuit of this litigation in

other respects (# 77) (requesting the Court order CDOC to allow him to retain additional legal

materials), (# 78) (requesting a typewriter); (# 113) (requesting Court-appointed expert witness

to assist him). A third category of motions (# 102, 103, 125) appear to request that Mr. Johnson

be provided with copies of previously-served orders issued in this case. The Court addresses

each category, and the remaining uncategorized motions, in turn.




2
       Mr. Johnson has also tendered amended pleadings (# 92, 115) that may or may not
correspond to his motions to amend.
                                                  3
                                            MOTIONS

       A. Motions to Amend

       Fed. R. Civ. P. 15(a) (2) provides that leave to amend a pleading should be “freely

give[n] when justice so requires.” Rule 15(d) permits the Court, “on just terms,” to allow a party

to file a supplemental pleading that “set[s] out any transaction, occurrence or event that

happened after the date of the pleading to be supplemented.” Although leave under Rule 15

should be freely granted, the Court may deny such requests where the proposed amendment or

supplementation is the result of undue delay, bad faith, a dilatory motive, where it would cause

prejudice to the opposing party if granted, or where previous efforts to amend failed to cure

deficiencies. Warnick v. Cooley, 895 F.3d 746, 755 (10th Cir. 2018). Moreover, motions to

amend are also governed by D.C. Colo. L. Civ. R. 15.1(b), which requires that any motion

seeking lead to amend shall attach a copy of the proposed amended pleading. Although Ms.

Ryan proceeds pro se, she is obligated to follow the rules of the Court to the same extent as any

represented litigant. U.S. v. Griffith, 928 F.3d 855, 864 n. 1 (10th Cir. 2019).

       Mr. Johnson’s motions seeking to amend or supplement his pleadings are set forth and

disposed of as follows:

       Docket # 73: A motion requesting leave to file both an amended and supplemental

complaint, purportedly to add additional claims arising under the 8th Amendment, as well as

“adding more Defendants.” No proposed document is attached. This motion is denied for

failure to comply with Local Rule 15.1(b).3




3
       Mr. Johnson filed what appears to be a proposed Amended Complaint (# 92) nearly three
months after filing Docket #77. The Court is not inclined to treat that proposed pleading as
corresponding to Docket #77, but if it did, the Court would nevertheless deny Mr. Johnson’s
motion at Docket #77 for the same reasons discussed herein regarding Docket #92 and 97.
                                                  4
       Docket # 90: In this motion, Mr. Johnson seeks to file an amended complaint that

involves the same parties and recites essentially the same facts as those in his existing Third

Amended Complaint. The proposed pleading differs only insofar as Mr. Johnson purports to add

additional § 1983 claims sounding in violation of the Establishment Clause (presumably from

various Defendants’ suggestions that Mr. Johnson “read the bible instead”) and the Equal

Protection Clause (insofar as Christian inmates at DRDC receive more favorable treatment than

Muslim inmates).

       The Court grants Mr. Johnson’s motion to amend, in part. The proposed amended

pleading does not add new parties or new factual allegations; it merely clarifies and amplifies the

claims that Mr. Johnson wishes to assert based on the existing corpus of facts. There will be

little prejudice to the parties or the efficient functioning of the judicial system to allow Mr.

Johnson to clarify the legal theories under which he proceeds. However, the Court sua sponte

dismisses that portion of the proposed pleading that purports to assert “official capacity” claims

against any of the named Defendants. The Court has previously dismissed Mr. Johnson’s official

capacity claims against Sgt. Barnes on Eleventh Amendment immunity grounds. See Docket #

68 at 11-12. The Court’s reasoning remains unchanged with regard to Mr. Johnson’s proposed

official capacity claims against the other Defendants as well.

       Moreover, as the Court previously explained, an “official capacity” claim against a

particular state actor is, for all purposes, a claim against the governmental entity that employs the

actor – in this case, all of Mr. Johnson’s contemplated “official capacity” claims against the

named Defendants would be considered claims against CDOC itself. Will v. Michigan Dept. of

State Police, 491 U.S. 58, 71 (1989). But CDOC is not automatically liable simply because its

employees engage in actions that violate the constitution. Thus, even if, for example, Lt. Wence



                                                  5
violated Mr. Johnson’s constitutional rights by instructing him to “read the bible,” a claim

against CDOC itself would not necessarily lie. Rather, CDOC would be liable only if the

unconstitutional action was “representative of an official policy or custom” of CDOC or “were

carried out by an official with final policy making authority with respect to the challenged

action.” Bird v. West Valley City, 832 F.3d 1188, 1207-08 (10th Cir. 2016). Thus, CDOC could

only be held liable for an unconstitutional act by one of the named Defendants if: (i) the named

Defendant was acting pursuant to a specific, unconstitutional policy enacted by CDOC, or (ii) the

named Defendant is of a sufficiently high rank within CDOC that he or she effectively sets the

policy of CDOC by acting. Mr. Johnson’s proposed amended pleading does not plead any facts

suggest that any of the named Defendants are capable of setting CDOC policy regarding

possession of Islamic religious materials. And although Mr. Johnson has alleged that certain

named Defendants stated that “we” don’t have Islamic materials at DRDC or that Islam “is not

practiced” at DRDC, his pleadings do not indicate that these Defendants were purporting to

describe a formal CDOC policy, rather than simply advising Mr. Johnson of their own personal

reasons for refusing his requests. Accordingly, the Court grants Mr. Johnson’s motion to amend

and treats Docket # 90-1 as the operative Fourth Amended Complaint, but dismisses that portion

of that pleading that asserts official capacity claims against any Defendant.

       Docket # 92: This filing is simply a proposed amended complaint; it is not accompanied

by a motion to amend. Because Mr. Johnson is not eligible under Fed. R. Civ. P. 15(a) to amend

his complaint as of right, he cannot simply file proposed amended complaints of this sort and

have them become effective. Thus, the Court strikes Docket # 92.

       Even if the Court were to treat Docket # 92 as a motion to amend by Mr. Johnson, the

Court would deny it. The proposed amended pleading differs starkly from the pleadings to date



                                                 6
in this action. It names roughly 18 new defendants and recites an array of entirely new facts and

claims, including allegations that Mr. Johnson was denied medical care for pain resulting from

an existing jaw fracture, that his requests for a religious diet were ignored, that he has been

denied the opportunity to make telephone calls to his fiancé, and various other complaints. All

of the events described in this pleading occurred prior to July 3, 2019, the date on which Mr.

Johnson filed his most recent prior motion to amend (Docket #90). This case is already more

than two years old, and Mr. Johnson has not shown why he could not have asserted the new facts

and claims in Docket #92 prior to now. Moreover, the addition of numerous new defendants and

claims will further delay the resolution of the claims that are presently before the Court.

Accordingly, the Court finds that allowing amendment in the form reflected by Docket #92

would result in undue delay and would prejudice the existing Defendants. Accordingly, the

Court denies Mr. Johnson’s request to amend his complaint consonant with Docket #92.

          Docket # 97: This motion seeks leave to file a “supplemental complaint” that adds nearly

two dozen additional defendants and recites a variety of events occurring between August 2018

and July 2019. Among other things, Mr. Johnson alleges that CDOC staff at the Sterling

Correctional Facility (where Mr. Johnson is now housed) physically assaulted him, denied him

necessary medical care, refused to provide him with accommodations for his disability, directed

racial slurs against him and threatened him because of his religious affiliation, and various other

events.

          Rule 15(d) contemplates the filing of a supplemental complaint to address events

occurring after the filing of an initial complaint, and leave to supplement, like leave to amend,

should be “freely given,” subject to concerns of undue delay, prejudice to the non-movant, and

the like. Predator Intern., Inc. v. Gamo Outdoor USA, Inc., 793 F.3d 1177, 1186-87 (10th Cir.



                                                  7
2015). For the same reasons discussed with regard to Docket #92, the Court denies Mr.

Johnson’s motion to supplement his existing pleadings in the form contemplated in Docket # 97.

The addition of numerous new defendants will unreasonably delay proceedings on the existing

claims in this action, as each of the many new defendants will have to be located, served with

process, and allowed to move against Mr. Johnson’s supplemental complaint. The addition of

many new facts would vastly broaden the scope of discovery that is already underway, further

delaying resolution of the current claims. Allowing Mr. Johnson to amend his complaint to

assert a broad range of new claims that are unrelated to his existing claims would also operate to

subvert a variety of litigation-review procedures that apply to inmate litigants, including the

requirement that inmates pay required filing fees and undergo screening of complaints for

frivolousness. See 28 U.S.C. § 1915, 28 U.S.C. § 1915a.

       Nothing prevents Mr. Johnson from commencing a new lawsuit against the new

defendants and asserting the new claims identified in Docket # 97. That new lawsuit could

proceed at its own pace, rather than needlessly delaying this already aged case. Accordingly,

because the Court finds that permitting the proposed amendment would unreasonably delay the

resolution of this case, to the prejudice of the current Defendants, the Court denies Mr. Johnson’s

motion at Docket # 97.

       Docket # 111: This motion by Mr. Johnson seeks to amend his complaint to add an

astonishing 90 new defendants, asserting a wide array of claims arising at various CDOC

facilities (as well as county detention facilities) both prior and subsequent to his time at DRDC,

including many of the same claims of excessive force, denial of medical care, and others

discussed above. For the same reasons previously explained, the Court finds that the addition of

numerous new defendants and new claims into this case would unduly delay the resolution of the



                                                 8
existing claims against the current defendants, to their prejudice. Accordingly, this motion to

amend is denied.

       Docket #115: This filing, entitled “Notice of Proposed Amended/Supplemental

Complaint Adding 90 Defendants on 9/22/19,” appears to simply be referencing Docket #111.

To the extent Docket #115 can be construed as a separate motion to amend, it is denied for the

same reasons described above.

       Docket #122: This filing is entitled Motion of Proposed Amended/Supplemental

Complaint Regarding ECF No. 111.” It is denied for the same reasons previously given.

       Docket #127: This filing appears to request that the Court grant Mr. Johnson leave to file

the proposed amended complaint filed at Docket # 92. It is denied for the reasons previously

given with regard to that document.

       B. Motions for Appointment of counsel

       Mr. Johnson has repeatedly moved (# 74, 81, 95, 127) for appointment of counsel. The

Court has previously denied requests by Mr. Johnson for appointment of counsel and, given the

present posture and scope of the case, continues to do so. The existing claims against the

existing Defendants are factually and legally simple, and are well within the ability of an

experienced litigant like Mr. Johnson to present pro se. Accordingly, these motions are denied.

       The Court also denies Mr. Johnson’s request for a Court-appointed expert witness (# 13).

The exact nature of this request is not necessarily clear from Mr. Johnson’s motion, but it

appears that he is requesting the appointment of a medical expert to assist him in presenting

claims of inadequate medical care relating to his jaw injury. Because the Court has denied Mr.

Johnson’s motion to amend the complaint to assert claims relating to this injury, his request for

appointment of an expert is denied as moot.



                                                 9
          C. Remaining motions

          Docket # 75: Mr. Johnson requests a temporary restraining order and preliminary

injunction directing return of his medical boot, which was confiscated by Sterling Correctional

Facility personnel in after a fight. Mr. Johnson’s claims relating to his medical boot are

unrelated to the claims that remain in this lawsuit – claims relating to the denial of Islamic

religious materials and Lt. Wence’s instructions to Mr. Johnson to cease working on legal

papers. Moreover, Mr. Johnson has not shown that any of the named Defendants here – all of

whom apparently work at DRDC – are capable of being enjoined to return his medical boot to

him at the Sterling Correctional Facility where he is now housed. Accordingly, his motion for a

temporary restraining order and preliminary injunction is denied.

          Docket # 77, 78: These motions request that the Court order CDOC to provide Mr.

Johnson with additional storage space for his legal materials and a typewriter. Once again, this

Court’s authority is limited to the named Defendants in this action, not to CDOC generally.

There is no indication that any of the named Defendants have the ability to provide Mr. Johnson

with the relief that he requests given his new housing assignment at Sterling Correctional

Facility. Moreover, the Court finds that Mr. Johnson has not shown sufficient cause to entitle

him to mandatory injunctions of the type these motions seek. Accordingly, the motions are

denied.

          Docket # 101, 102, 125: The precise nature of these motions is somewhat unclear. As

best the Court can determine, Docket #101 and 102 request copies of “all minute orders” the

Court has issued in response to Mr. Johnson’s filings at Docket # 95-99. Because the Court has

not issued any minute orders (or orders of any kind, other than the instant document) in response

to those filings, Mr. Johnson’s motion is denied as moot.



                                                 10
       Docket # 125 indicates that it is a “motion to repackage mail and send back to plaintiff”

and seems to complain that Sterling Correctional Facility staff failed to follow certain CDOC

regulations regarding legal mail. As best the Court can understand, Mr. Johnson states that on

October 18, 2019, prison staff members “brought [him] 39 pieces of legal mail” that had been

sent to him by the Court over several months when he had been temporarily housed at a different

facility. Mr. Johnson appears to take issue with that, as prison staff “should not be in possession

of mail [to him] from [the Court].” It is not clear to the Court whether Mr. Johnson is claiming

not to have received certain items of mail – certain items of mail addressed to Mr. Johnson at his

address of record4 at Colorado State Penitentiary have been returned to the Court, see Docket #

121, 128 – or whether Mr. Johnson received those mailings and simply objects to the manner in

which prison staff handled them. Because the Court cannot ascertain the nature of Mr. Johnson’s

request, this motion is denied without prejudice.

       Docket # 126: Finally, Mr. Johnson requests a “status conference.” He bases his request

on allegations that CDOC staff have deprived him of his legal materials and legal mail,

frustrating his ability to file motions in this case. He posits that a status conference with the

Magistrate Judge will serve the purposes of “expediting disposition of action, establishing

continuing control of the case, and for the overall improving the flow of litigation . . . to resolve



4
        The envelope in which Docket # 125 was sent bears a notion from Mr. Johnson reading
“I have also moved back to the Sterling Correctional Facility therefore I’m requesting an address
update.” It is not sufficient for Mr. Johnson to simply note an address change as an aside on an
envelope; a separate document requesting a modification of the Court’s address records, capable
of being filed with the Court, is required. Moreover, it is not sufficient for Mr. Johnson to
simply refer vaguely to a location or a prior address; he is required to provide the Court with the
specific new address to which correspondence may be sent. Nevertheless, in light of Mr.
Johnson’s pro se status and as a one-time accommodation, the Court directs that the Clerk of the
Court modify its records to reflect Mr. Johnson’s current mailing address to be at the Sterling
Correctional Facility, P.O. Box 6000, Sterling, Colorado 80751, as previously reflected in
Docket # 82.
                                                  11
outstanding matters pertaining to discovery.” This Court sees no good cause to hold a status

conference at this time. The Court’s jurisdiction extends only to the Defendants named in this

matter (all employees of DRDC), and not to CDOC generally or the particular CDOC staffers at

Sterling Correctional Facility that Mr. Johnson accuses of sequestering his legal materials. Thus,

a status conference to address Mr. Johnson’s allegations in the motion would not serve to solve

the issues Mr. Johnson raises regarding his legal materials. Should the Court conclude that a

status conference would be productive in this matter, the Court will notify Mr. Johnson

accordingly.

       It appears that Mr. Johnson may not understand the scope of the Court’s jurisdiction in

this lawsuit and the fact that as he attempts to broaden it beyond the facts and circumstances

occurring at the DRDC. This action does not authorize the Court to the CDOC’s interactions

with Mr. Johnson. Indeed, as noted earlier, events that give rise to deprivation of Mr. Johnson’s

constitutional rights at facilities other than the DRDC by individuals other than those named in

the caption must be brought in a separate lawsuit or lawsuits. This action involves only the

claims in the Third and Fourth Amended Complaint against those Defendants that are named in

the caption. The improper attempt to broaden this lawsuit delays the determination of Mr.

Johnson’s properly pled claims.

                                         CONCLUSION

       For the foregoing reasons, Mr. Johnson’s motions at Docket # 73, 74, 75, 77, 78, 81, 95,

97, 102, 103, 111, 113, 125, 126, and 127 are DENIED. Mr. Johnson’s Motion to Amend (# 90)

is GRANTED IN PART and DENIED IN PART, insofar as the Court deems Docket # 90-1 to

be the operative Fourth Amended Complaint in this matter, although all claims asserted against




                                                12
the Defendants in their official capacity in that pleading are DISMISSED. The Clerk of the

Court shall modify Mr. Johnson’s address of record as set forth in Footnote 4.

       Dated this 12th day of November, 2019.

                                                    BY THE COURT:




                                                    Marcia S. Krieger
                                                    Senior United States District Judge




                                               13
